Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 1 of 28




 [REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED.]



                       Exhibit B
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 2 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 3 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 4 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 5 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 6 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 7 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 8 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 9 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 10 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 11 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 12 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 13 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 14 of 28
Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 15 of 28
           Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 16 of 28




(A)
(A)


Below
Below references
       references March   and April
                   March and   April statuses
                                     statuses not
                                              not on
                                                   on PCARS.
                                                      PCARS. Our
                                                               Our Squadron
                                                                       Squadron was
                                                                                wasout out of
                                                                                           of money
                                                                                              money and
                                                                                                      and
pay
pay statuses
    statuseswere
              werenot
                    not available
                        availableand/or
                                   and /orwere
                                           werefiled
                                                filedlater.
                                                      later. This
                                                             This isisreferenced
                                                                       referenced in
                                                                                   in my
                                                                                      mynotification
                                                                                          notification
and was
and was part
         part of the Continuing
              of the Continuing Resolution
                                  Resolution that
                                             that year.
                                                   year.
       Military Duty Details (2)
       Request Type (2): New
       Depart Domicile {2): 04113/2013 at 0700
       Start Military Duty {2): 04113/2013 at 0930
       End Military Duty (2): 04/13/2013 at 1530
       Return to Domicile (2): 04113/2013 at 1800
       Trip Pull Requested (2 ): Assigned pairings currently conflict with this MILOA. Pull conflicting parings AS SOON
       AS THIS NOTIFICATION IS RECEIVED in Crew Scheduling /Planning.
       Comments/Description of MILDA (2): Air Force medical requirment that is due. This request, along with my
       next request were not placed earlier because the defense bill was not signed. Thank you!




(B)
(B)


Below
Below shows
      shows the
             the leave
                 leave request
                       request beginning  on the
                               beginning on      9th at
                                             the 9th at 1400
                                                        1400 Central.   Sorties cancel
                                                              Central. Sorties  cancel aa large
                                                                                          large
percentage
percentage of
           of the
              the time because of
                  time because  of maintenance
                                   maintenance and/or
                                                 and /orthe
                                                          thetanker
                                                              tanker breaks
                                                                     breaksforforair
                                                                                 airrefueling.   My
                                                                                      refueling. My
PCARS
PCARSshows
        shows10-12  and
               10 -12   annotates
                      and annotatesthe
                                    theprobable
                                        probabledays
                                                 daysandandtimes
                                                            timesthat
                                                                  that the sorties launched.
                                                                       the sorties  launched.




      Military Duty Details
      Request Type: New
      Depart Domicile; 01109/2013 at 1400
      Start Military Duty: 07/09/2013 at 1800
      End Military Duty: 07/1112013 at 2350
      Return to Domicile: 07/12/2013 at 0201
      Trip Pull Requested: Assigned pairings currently conflict with this MILOA. Pull conflicting parings AS SOON AS
      THIS NOTIFICATION IS RECEIVED in Crew Scheduling/Planning.
      Comments/Description of MILOA: 2nd attempt to complete annual checkrides for qualification




Highly Confidential                                                                                                       P000018
                                                                                                                          P000018
          Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 17 of 28




(C)
(C)


Below   shows II was
Below shows      was on
                      on leave
                          leave for
                                 forflying.
                                     flying.There
                                              Thereisisa aone
                                                            one-day   breakononthe
                                                               -day break        the10th 10thononPCARS.
                                                                                                  PCARS. AsAs II was
                                                                                                                  was
                                                                                            th
on Flying
on  Flying status
           status the
                   the day
                       day before,
                             before, my
                                      my assumption
                                          assumption is   is we
                                                             we did
                                                                 did not fly on
                                                                     not fly on the
                                                                                 the 10th10 andand II did
                                                                                                      did not
                                                                                                          not
receive
receive pay
         pay as
              as you
                 you can
                      can only
                           only get
                                get AFTP
                                     AFTPpay payififyou
                                                      youare
                                                           areflying
                                                               flyingthat
                                                                      that day.
                                                                           day. ItIt is
                                                                                      is obvious
                                                                                         obvious II was
                                                                                                     was on
                                                                                                          on aa large
                                                                                                                 large
chunk before
chunk           and after
        before and   after that
                            thatday
                                dayandand this
                                           this isis an
                                                     an example
                                                        example whywhy pay
                                                                        pay statuses
                                                                             statuses are  are not
                                                                                                not always
                                                                                                    always
reflective
reflective of
            of duty
               duty performed.
                     performed.

        Military Duty Details
       Request Type: New
       Depart Domicile: 0410112015 at 0300
       Start Military Duty: 64!0112015 at 0500
       End Military Duty: 0411912015 at 2100
       Return to Domicile: 04/1912015 at 2300
       Trip Pull Requested: Assigned pairings currently conflict with this MILOA. Pull conflicting parings AS SOON AS
       THIS NOTIFICATION IS RECEIVED In Crew Schedu1ingJPla.nning.




(D)
(D)

                   th
Below
Below shows
      shows the
             the 12
                 12th was
                      wasaatravel/prep
                             travel /prepday
                                          daybefore
                                              beforeleaving
                                                     leavingthe
                                                             the country
                                                                 country as
                                                                         as an
                                                                            an Evaluator
                                                                               Evaluator for
                                                                                          for the
                                                                                              the
Western African
Western African States
                States in
                       in the
                          the Netherlands.
                              Netherlands.

      Military Duty Details
      Request Type: New
      Depart Domicile: 0611212015 at 0300
      Start Military Duty: 06112f2015 at 0500
      End Military Duty: 06121!2015 at 1700
      Return to Domicile: 0612112015 at 1900
      Trip Pull Requested: Assigned pairings currently conflict with this MILOA. Pull conflicting parings AS SOON AS
      THIS NOTIFICATION IS RECEIVED in Crew SchedulingfPlanning.
      Comments /Description of MILOA: Air Ops planner for Operation Western Accord in the Netherlands.




(E)
(E)


Below
Below shows
       shows the
              the comm
                  comm requirement       which isis aa multi
                         requirement which             multi-hour    brief on
                                                             -hour brief   on classified
                                                                              classified materials
                                                                                          materials handling
                                                                                                     handling
and communication.
and  communication. TheThe class
                           class is
                                  is normally
                                     normally not
                                              not heldheld in
                                                           in the  Squadron. Either
                                                              the Squadron.     Either the
                                                                                         the status
                                                                                             status was
                                                                                                    was not
                                                                                                         not
processed
processed correctly,
           correctly, was
                      was not
                          not filed   because the
                               filed because          class was
                                              the class     was inin another
                                                                     another location
                                                                              location onon base,
                                                                                            base, or  the
                                                                                                   or the
class was
class wascanceled
          canceledupon
                     uponarrival
                           arrivalwhich
                                    whichwould
                                          would prevent
                                                   prevent aa status
                                                                status from
                                                                        from being
                                                                              being filed.
                                                                                     filed.

       Military Duty Details (2)
      Request Type (2): New
      Depart Domicile (2): 081.25Ì2015 at 0400
      Start Military Duty (2): 06125/2015 at 0600
      End Military Duty (2): 08125,12015 at 1600
      Return to Domicile (2): 06,12512015 at 2000
      Trip Pull Requested (2): Assigned pairings currently conflict with this MILOA. Pull conflicting parings AS SOON
      AS THIS NOTIFICATION IS RECEIVED in Crew SchedulingIPlanning.
      Comments /Description of MILOA (2): Yearly comm requirement




Highly Confidential                                                                                                     P000019
                                                                                                                        P000019
         Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 18 of 28




(F)
(F)


Below
Below shows
        shows aa simulator
                 simulator group   was scheduled
                           group was   scheduled on
                                                  on 29-30
                                                     29 -30Oct
                                                            Oct2015
                                                                2015and andthe
                                                                            thereturn
                                                                                return to
                                                                                       to domicile
                                                                                          domicile
time for
time  fortravel
          travelwas
                 wasOct  31st at
                     Oct31St  at 0700
                                 0700 Central.
                                      Central. No
                                                Nostatus
                                                   statuswould
                                                          wouldbebeononPCARS
                                                                         PCARSfor
                                                                                forthe  31st.
                                                                                    the31St

      Military Duty Details
      Request lype: New
      Depart Domicile: 10/2912015 at 0400
      Start Military Duty: 10/29/2015 at 1200
      End Military Duty: 10/30/2015 at 1900
      Return to Domicile: 10/31/2015 at 0700
      Trip Pull Requested: Assigned pairings currently conflict with this MILO& Pull conflicting pairings AS SOON AS
      THIS NOTIFICATION IS RECEIVED in Crew Scheduling/Planning.
      Comments/Descfptlon of MILOA: Quarterly Simi Group



(G)
(G)


Below
Below shows
        shows the
               the request
                   request was
                           was for
                                for aa mission
                                       mission in
                                                in the
                                                   the Pacific.
                                                       Pacific. The
                                                                The day
                                                                    day before
                                                                        before was
                                                                               was for
                                                                                   for
travel/prep/appointments
travel /prep /appointments prior
                            prior to  departing.
                                  to departing.


Military Duty Details
Request
Request Type:      New
           Type: New
Depart
Depart Domicile:     03/07/2016 at
         Domicile: 03/07/2016     at 0600
       Military Duty:
Start Military  Duty:03/07/2016
                        03/07/2016 atat 0800
                                        0800
End
End Military   Duty: 03/14/2016
      Military Duty:   03/14/2016 at
                                   at 1500
                                       1500
Return
Return to Domicile:
            Domicile: 03/14/2016
                         03/14/2016at at 1700
                                         1700
Trip Pull Requested:
Trip Pull  Requested:Ass  Assgned
                               gnedpa
                                    par rngs
                                          ngscurrent
                                              currentyy conf
                                                         conf ctctwwth
                                                                     th th
                                                                         th ss MILOA.
                                                                               MILOA. Pu conf
                                                                                           confctctng
                                                                                                    ngpa
                                                                                                       parrngs
                                                                                                            ngsAS
                                                                                                               AS SOON
                                                                                                                   SOON AS AS
THIS NOTIFICATION IS RECEIVED nn Crew       Crew Schedu
                                                   Schedu ng ng/P
                                                                /P ann ng.
Comments/Description
Comments /Description of    ofMILOA:
                                MILOA:Short
                                          Shortnot
                                                notcecedue
                                                        duetotorequ
                                                                 requred
                                                                       redappo
                                                                             appontment
                                                                                   ntment on
                                                                                          on Monday
                                                                                             Monday fo owed
                                                                                                          owed by
                                                                                                                by Pac
                                                                                                                   Pac f c
m
m ss
   ss on
      on though
          though the
                  the 14th
                      14th for
                           for month
                               month yy currency
                                         currency and nstruct
                                                        nstruct onon for
                                                                      for jun
                                                                           jun or
                                                                               or crew
                                                                                  crew member.
                                                                                       member.




Highly Confidential                                                                                                    P000020
                                                                                                                       P000020
       Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 19 of 28




(H)
(H)


Below
Below shows
      shows II was
               was at
                   at Travis
                      Travis AFB,
                             AFB,in
                                  in my
                                     my Squadron
                                        Squadron on
                                                 on August
                                                    August 6,
                                                           6, 2016.
                                                              2016.

      10:26 q                                                  -
                           August 6, 2016
                                11:04 AM




                                                    Al, Rore* RnMrvv OeNx THltlnp Syanm [AROMS.
                                                         A11.O9i:I ar.w, w cy.1.4M4441re. xevwrw e.....




Highly Confidential                                                                                       P000021
                                                                                                          P000021
       Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 20 of 28




(I)
(I)

Below
Below shows
       shows II was
                 was on
                      on base
                          baseononNov
                                   Nov22,
                                        22,2016.
                                            2016. It
                                                  It is
                                                     is aa picture
                                                           picture of the UTA
                                                                   of the UTA schedule
                                                                              schedule on
                                                                                        on the
                                                                                            the
Squadron
Squadron wall in the pilot lounge. I use that for planning. It shows the next fiscal year with
          wall  in the  pilot lounge. I use that for  planning.   It shows the next fiscal year with
dates
dates confirming
      confirming thethe time
                        time frame.
                              frame.

      10:23 9
                                                             Travis Afb
                                             November 22, 2016 7 :25 PM




                                     3419T" AIR MOBILITY WING
                                       MISSION: PROVIDE MISSION -READY. FULLY INTEGRATED. CITIZEN AIRMEN FOR
                                        OPERATIONAL CAPABILITY AND SURGE CAPACITY IN RAPID GLOBAL MOBILITY

           VISION' THE AIR FORCE RESERVES PREMIER AIR MOBILITY WINO: AGILE. INNOVATIVE. RESILIENT AND ALWAYS MISSION READY!


                UT Schedule for Fiscal Year 2017
           `FLIGHT         OCT       NOV            DEC    JAN      I      FEB           MAR      I   APR            MAY                     JUR            JUL              AUG       SEP     1

                A            1 -2     6-6           3-4    7-8            11 -12          4 -5         1 -2         13 -14                   3 -4         22 -23             12.13    9   -10 -f


                                                          Role 1                         Wu: I        Nat.          Nol. 1               Not. I           Nlrtv l                    Netr 1
                                                                         ,sllern lre                                                                                    ..Lernrtn
                                                          1161611 Perwnnel aaMlEned tospuatlror.                                 .       .          . ,^t.Hi 1Mir 6N}n of cOmm.rd
                          Federal Holidays                         SNeeIM ekrnaRl al selected unas                           .       .              ,.   ...ec 24.6e67168.

           vluurl.r. av               Oct 10.2016
               .a-'11.1                Nov 11.:616
                                       Nor 21. 3016                              Onor slpra/Ir cirri lnerda


            .
            Lrv_rw Il.n (GbRer.0

            1'utM.. cf
                                       Dee 26.2016
                                       Jae 2,201:
                                                                        nnómAworda Wm../
                                                                   Wog Commanders CeM
                                                                   /aided Wye.m 4.Mekr
                                                                                                              NB 1I 201 T
                                                                                                         lneA Aug MAI
                                                                                                          r60 a JW WAS
            1.nie Lather 1:i0A.Jr.     Joe 16.2017
                                                                         Rawls Ar. RINK*..                6M6Y 6-T. 2011
           IP.e.drot'. D..             Feb 2a. 201:
                                       YR. 26.2011                             U6C@I                     JYM10.8.2017
           tn.m.r..l DA.                                                                                    AupIRA                           KOZAK.RAYMON
                                                                           WInBnlanpay
             .4 pvde. D..              .1611,M117                          -                                                                 DA1174191553
              borll..                  Sea 1.eA1'
                                                                                                                                             PAYIMOIJO A ItOTAK CNn+N. USAF
                                                                                                                                             Commander


                                                                                                                                                                41024 d133 Aus 2016
                                                                                                                                                                NI ye+oos nerven, 4re60R4ele




Highly Confidential                                                                                                                                                                                P000022
                                                                                                                                                                                                   P000022
              Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 21 of 28




(J)


Below shows I was on base on January 7th, 2017. It is a signed urinalysis form proving my
location and duty.




               M}MORANDUM FOR 31.14 111TeTSMAN 1AvnoN k
               FROM 312 AS/CC
               SUDJECT: Notification
                                        of Selection to Provide a Urine Specimen- Inspection Testing
               1. You have boss, selected
              that you:                   to provide a urine specimen for drug testing purposes. Compliance will, An Ori -50, requires
               a. Report to 60 MDOS, Mildew 311 1. Ns floor. Wing F (on the hill; 42442(,6) with this notification lever amt Muaary
               1D card.
               b. Surrender your military identification
               until you have provided a urine specimen.(ID) card upon arrival at the testing location and remain at the testing location
                                                           When your ID cud has been returned. you have been giaen permission to
               /cave.
              c. Remove bulky outer garments (e.g ABU blouse) to prevent direct observation by the observer from being impeded.
              d. R gauss all genital body piercing jewelry.
              c. Wash your hands (with water only) oiler removal of nny genital body piercing jewelry.
              7:
                 No hats. purses. bags, briefcases, or other baggage may be brought into the collection room.
             g. Be observed urinating directly into the bottle. or other receptacle. provided to you for collecting the urine specimen.
             h. Avoid contaminating the specimen. Fill the battle, or other receptacle provided to you, with a minimum of 30
             milliliters of your urine.
          2. Failure to comply with these instructions in any way may result in disciplinary action against you undet the Uniform
          Code of Military Justice (UCMJ). You will acknowledge that you have read this notification and understandby signingit
          below.




        1't Ind, MAJ HUNTSMAN. JAYSON K

       MEMORANDUM FOR 312 AS /CC
                                                              I further understand that failure to comply with this notification in an
      I have read and understand this notification.
      may result in disciplinary action under the UCMJ.

  Date / Time Notified:                           -      /        0f f r



Member             rted to the drug testing site at




Highly Confidential                                                                                                                         P000023
          Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 22 of 28




(K)
(K)


Below
Below shows
        shows the
               the request
                    request for
                             for aa flight
                                     flight physical.   This has
                                            physical. This   hasananearly
                                                                     earlyreport
                                                                              report at
                                                                                     at the
                                                                                        the hospital
                                                                                             hospital and
                                                                                                        and the
                                                                                                            the
sign-in
sign -insheets
         sheetsare
                areatatthe
                        theSquadron.
                            Squadron. AA probably
                                              probably explanation
                                                          explanation isis the
                                                                            the sheets
                                                                                sheetswere
                                                                                         werenot
                                                                                               not filled
                                                                                                    filled out,
                                                                                                           out,
not processed, or
not processed,      the physical
                or the  physical was
                                   was re-re-scheduled
                                             scheduled duedue to
                                                               to paper-work
                                                                  paper -work or  or other  issues. These
                                                                                     other issues.    These are
                                                                                                             are
held
held during  hard UTAs
      during hard UTAs andand each
                               each typetype of
                                             of pay
                                                pay is
                                                     is processed
                                                        processeddifferently.
                                                                    differently.


Military Duty Details
Request
Request Type:     New
           Type: New
Depart
Depart Domicile:    06/02/2017 at
        Domicile: 06/02/2017       at 2200
      Military Duty:
Start Military  Duty:06/03/2017
                       06/03/2017 at  at 0930
                                         0930
End
End Military   Duty: 06/03/2017
     Military Duty:   06/03/2017 at at 1830
                                        1830
Return
Return to Domicile:
            Domicile: 06/03/2017
                        06/03/2017at   at 2030
                                          2030
Trip Pull
Trip PullRequested:
           Requested:No  Nopapar rng(s)
                                   ng(s)current
                                           currentyyconf
                                                     confctctwwthththe
                                                                    theMILOA.
                                                                       MILOA. IfIf conf
                                                                                   conf ctctng
                                                                                            ng pa
                                                                                               pa rr ngs are posted, post
                                                                                                                     post MILOA
                                                                                                                          MILOA
mmed
 mmed ate
       ate yy
Comments/Description
Comments /Description of   of MILOA:
                               MILOA: Annua Annua M tary
                                                       taryFF ght
                                                               ghtPhys
                                                                     Phys ca


(L)
(L)


Below
Below shows
       shows communication
               communication with     the Technical
                                with the  Technical Sergeant
                                                    Sergeant in
                                                              in charge
                                                                 charge of
                                                                         of security.
                                                                            security. II worked
                                                                                         worked on
                                                                                                 on my
                                                                                                    my
security clearance
security clearance that day from
                   that day from mymy personal
                                        personal computer.
                                                 computer.This
                                                            Thiswas
                                                                  wasaa months'
                                                                         months’long
                                                                                   longprocess
                                                                                         process due
                                                                                                 due
to my
to my prior
      priorclearance
            clearance being
                       being aa high
                                high-level
                                     -level and
                                            and technological
                                                technological issues
                                                              issues including
                                                                      including the
                                                                                the next  level above
                                                                                     next level above
the Squadron
the Squadron resetting
               resetting my
                         my complete
                             complete form
                                         form twice.
                                              twice.

   10:409                                     1*.




                          A
                          312 Cal >


                     Jul 5, 2018 9:53 AM

      Hey sir, just a friendly reminder
      please make sure you login to
      answer your Golden Questions. You
      only get 14 days from creation of
      your EQIP. Thanks!

                Thanks for reminder. Was out of
                town for a week, then bought and
                moved in a house. Mind has been
                elsewhere. I'll start in a few hours
                and finish by tomorrow




Highly Confidential                                                                                                  P000024
                                                                                                                     P000024
        Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 23 of 28




(M)

Below shows the leave submitted was for a 3-day UTA. The dates are off on PCARS by 1 day.
There are a variety of reasons this can happen.


Military Duty Details
Request Type: New
Depart Domicile: 02/09/2018 at 0730
Start Military Duty: 02/09/2018 at 0930
End Military Duty: 02/11/2018 at 1830
Return to Domicile: 02/11/2018 at 2030
Trip Pull Requested: Ass gned pa r ngs current y conf ct w th th s MILOA. Pu conf ct ng pa r ngs AS SOON AS
THIS NOTIFICATION IS RECEIVED n Crew Schedu ng/P ann ng.
Comments/Description of MILOA: Mandatory 3-day UTA




                                                                                                     P000025
             Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 24 of 28




(N)
(N)


Below
Below shows
        shows photos
              photos of
                     of me
                        me working
                            working remotely
                                     remotely on
                                              on reports  on May
                                                 reports on         4th (a
                                                              May 4th   (a coding
                                                                           coding issue
                                                                                  issue with
                                                                                         with new
                                                                                              new
                                                   th
OPR
OPRformats)
      formats)in
               inpreparation
                 preparation for
                             for the UTA on
                                 the UTA on May
                                            May 55th which  is also
                                                      which is also shown.   The picture
                                                                     shown. The           was taken
                                                                                  picture was  taken
to show
to show the
         the communication
             communication squadron
                             squadron what  my error
                                       what my  error was
                                                       was to  produce correct
                                                           to produce            coding.
                                                                         correct coding.




    10:10                                          4-. [ft-)
   Search

                           May 4, 2018
                              9:18 PM
                                                             Edit




        Acrobat Pro DC

hdLaeI..: °bot could not open'15.pdf'
anar.aa tt is      ....r
                     Acrobat Pro DC

            Adobe Acrobat could not open'15.pdf'
            because it is either not a supported file type
            or because the file has been damaged (for
            example, it was sent as an email attachment
            and wasn't correctly decoded).

            To create an Adobe PDF document, go to
            the source application. Then choose Save
             as Adobe PDF from the PDF dropdown in the
             Print dialog.

                                                               ru




Highly Confidential                                                                        P000026
                                                                                           P000026
         Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 25 of 28




(O)
(o)

Below
Below shows
      shows II was
               was at
                   at Travis
                      Travis AFB,
                             AFB,ininthe
                                      theSARM
                                          SARMoffice,
                                               office,on
                                                       onMay
                                                         May23,
                                                             23,2018
                                                                 2018performing
                                                                     performing duty.
                                                                                duty.
       10:07 /                                     *
      Search

                          May 23, 2018
                             12 =38 PM
                                                          Edit




Highly Confidential                                                                     P000027
                                                                                        P000027
                Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 26 of 28




(P)
(P)


Below
Below shows
      shows II was
               wasworking
                    working on
                             on my
                                 my security
                                     security clearance.
                                              clearance. The
                                                         The picture
                                                             picture was
                                                                      was taken
                                                                           taken while
                                                                                 while
communicating with
communicating   with security
                     security officials
                              officials to
                                         towork
                                           workthrough
                                                 throughtechnical
                                                         technicalissues.
                                                                   issues.
          10102                                                                                 4-
        ::.'.ir;l
                                                     July 12, 2018
                                                        3;00 PM




S. goyarnrtrMt iy7la+es iL M he used by altkgrLIed         .InFW ntatgl Fr9+n Ihi4SLerrl aHidöOd Mnlpiers)srb:
 TedNhl reodrds tlNt mew ourtan Fenaitira¢ irsiorenaëon protected by Wriaal radaral =bum, including Um
aand:nil aM aqçFpllwde them-Irma anal con FGlWV, urmrrd.tioml censer l lo 'mew, men hurl ng andartinn
>trm anr uq eney k! monitored, remrded and 7vhiti2t Fb auCil. U wNwrieod user allemph or acts In tr) arse.
"rrnn,i8l At.rFaaus3luiFns sKrem, ial+etrua ras..ursnior                      othenrssemisusa this worm are strktir
   nrn;nL{.y¡ril, or mini nirtraiiuu prnaltiti

W L.FI a[uu palny mee r,yt ...cure. 1 he informato, eolimbed [nreugh Ne e QIP pmaessc sensilirran¿should roser tm tA7MSi 'xh
err any bau 'i]xr..,harro-s,theK'urseCLRppnntet4,} PwlerlyeurdatJSirP`Y4Fli^ESer4rCi+yjleddsM[rrMd


 N   you already hauls an i'.41 P actourrt, 4gn in MO... If       Luna( charge           ynu do not rim dfl,`4IPOCE4
 your password % remernbcryOur uaCrnarrx' canlar:t your sporrlOring                      rtir hittPn ¢Fl ax ta begin dre r
 agency_


                  Error Status
                   LO_fr, ìaIlcd. Contact she agency that sponinred
                   youiiyouneedhaLp-



      4urri the
        aysasnWJntr+nan



       l'avswb:d




            Char pclAyPassxard


                          Fqep- Pn,,wer:'ì




Highly Confidential                                                                                                            P000028
                                                                                                                               P000028
        Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 27 of 28




(Q)
(Q)

Below
Below shows
       shows continued
              continued remote
                        remote work on my
                               work on my security
                                          security clearance
                                                   clearance after
                                                             after another
                                                                   another reset
                                                                           reset outside
                                                                                 outside of
                                                                                         of
my
my control.
    control.
      9:59 '                                       w
                             August 24, 2018
                                 11;14 AM
 sill A1611 ""."                11 :i4 AM
                               e- gip,opm.gov
      Pro idle Cíate of last Contact

      Month           Year

        00             0000

                             Estimated



      Provide your relationship to
      this person (check all that
      apply)


                                *Pi
                                Neighbor




                                 Friend




Highly Confidential                                                                  P000029
                                                                                     P000029
           Case 4:19-cv-00083-PJH Document 99-7 Filed 02/17/21 Page 28 of 28




(R)
(R)
Below shows
Below   shows aa signed
                 signeddoctor’s
                           doctor's note
                                    note providing   documentationfor
                                          providing documentation    forAir
                                                                          AirForce
                                                                              ForceReserve
                                                                                    Reserve medical
                                                                                            medical
                    st
officials on
officials on the 31 of
             the31St   of August
                          August due
                                  due to  an injury.
                                       to an injury. II was
                                                        was capable
                                                            capable of
                                                                    of flying,
                                                                       flying, but
                                                                               but not completing the
                                                                                   not completing  the
Physical Fitness
Physical Fitness Test.
                 Test.



       10:00 4I
      Search
                                    August 31, 2018
                                            12 :05 PM
                                                                                           Edit




                                 STUART ARNOLD BUSSEY, M.D.
                                   31 PANORAMIC WAY, SUITE 201
                                   WALNUT CREEK. CA 94595 -1627
                                                      DEA A FS 4213930




         ADDRESS                                                           ,

           TAMPER -RESISTANT SECURITY FEATURES LISTED ON BACK OF S    7q




                                                                           1 -24
                                                                           25-49
                                                                      E 50-74
                                                                           75 -100
                                                                      0101-150
                                                                      [1151 and aver
                                                                                   Units




       Pefill       1    2345

       no NOT SUBSTITUTE

      To ensure brand name dispensing. check and initial box.

       t        aD1382                                               7B17FP4041099




Highly Confidential                                                                               P000030
                                                                                                  P000030
